

116 HR 4610 IH: New River Gorge National Park and Preserve Designation Act
U.S. House of Representatives
2019-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4610IN THE HOUSE OF REPRESENTATIVESOctober 4, 2019Mrs. Miller (for herself, Mr. McKinley, and Mr. Mooney of West Virginia) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo designate the New River Gorge National River in the State of West Virginia as the New River Gorge National Park and Preserve, and for other purposes.
	
 1.Short titleThis Act may be cited as the New River Gorge National Park and Preserve Designation Act. 2.Designation of New River Gorge National Park and New River Gorge National Preserve, West Virginia (a)RedesignationThe New River Gorge National River established under section 1101 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460m–15) shall be known and designated as the New River Gorge National Park and Preserve, consisting of—
 (1)the New River Gorge National Park; and (2)the New River Gorge National Preserve.
 (b)New River Gorge National ParkThe boundaries of the New River Gorge National Park referred to in subsection (a)(1) shall be the boundaries depicted as Proposed National Park Area on the map entitled New River Gorge National Park and Preserve Proposed Boundary, numbered 637/163,199, and dated September 2019.
 (c)New River Gorge National Preserve; boundaryThe boundaries of the New River Gorge National Preserve referred to in subsection (a)(2) shall be the boundaries depicted as Proposed National Preserve Area on the map entitled New River Gorge National Park and Preserve Proposed Boundary, numbered 637/163,199, and dated September 2019.
			3.Administration
 (a)In generalThe New River Gorge National Park and Preserve shall be administered by the Secretary of the Interior (referred to in this Act as the Secretary) in accordance with—
 (1)this Act; (2)the laws generally applicable to units of the National Park System, including—
 (A)section 100101(a), chapter 1003, and sections 100751(a), 100752, 100753, and 102101 of title 54, United States Code; and
 (B)chapter 3201 of title 54, United States Code; and (3)title XI of the National Parks and Recreation Act of 1978 (16 U.S.C. 460m–15 et seq.).
				(b)Hunting and fishing
 (1)HuntingHunting within the New River Gorge National Preserve shall be administered by the Secretary— (A)in the same manner as hunting was administered on the day before the date of enactment of this Act in those portions of the New River Gorge National River designated as the New River Gorge National Preserve by section 2(c); and
 (B)in accordance with— (i)section 1106 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460m–20); and
 (ii)other applicable laws. (2)FishingFishing within the New River Gorge National Park and Preserve shall be administered by the Secretary—
 (A)in the same manner as fishing was administered within the New River Gorge National River on the day before the date of enactment of this Act; and
 (B)in accordance with— (i)section 1106 of the National Parks and Recreation Act of 1978 (16 U.S.C. 460m–20); and
 (ii)other applicable laws. (3)Private landNothing in this Act prohibits hunting, fishing, or trapping on private land in accordance with applicable State and Federal laws.
 (c)Commercial recreational watercraft servicesCommercial recreational watercraft services within the New River Gorge National Park and Preserve shall be administered by the Secretary in accordance with section 402 of the West Virginia National Interest River Conservation Act of 1987 (16 U.S.C. 460m–15 note; Public Law 100–534).
 (d)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the New River Gorge National River shall be considered to be a reference to the New River Gorge National Park or the New River Gorge National Preserve, as appropriate.
 4.Authorization of appropriationsThere are authorized to be appropriated such sums as are necessary to carry out this Act. 